The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 17, 2015

                                       No. 04-15-00280-CR

                                        Driss NASSOURI,
                                             Appellant

                                                 v.

                                    THE STATE OF TEXAS,
                                          Appellee

                   From the 187th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2013CR2608
                            Honorable Steve Hilbig, Judge Presiding


                                          ORDER
        Appellant has filed a response to our June 5, 2015 order, stating that the trial court has
ordered a free appellate record and attaching a copy of the order. We therefore ORDER the court
reporter responsible for preparing the reporter’s record in this appeal to file the reporter’s record
on or before July 17, 2015.

                                                      _________________________________
                                                      Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of June, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court